Title: To Benjamin Franklin from Joshua Babcock, 31 May 1778
From: Babcock, Joshua
To: Franklin, Benjamin


Westerly 31 May 1778
To You, Dear Doctor, amidst the Glare of Applause (augmented with the Consciousness of having well executed the high and important Trust reposed in You, had I the Misfortune to have known Nothing of your Excellency) should have been puzzled, in what Mode to have made my Addresses, but that am assur’d that Titles Eclat and Panegyric have not the Weight of a Feather in your Estimation, am therefore under no Kind of Sollicitude in Writing You from this State; one fourth Part of which has been in Possession of the Enemy, for a Year past without any Molestation: an Invasion of Providence daily dreaded. Some feeble Attempts they have made at and near Point-Judith, yet such have been the Vigilance and indefatigable Duty of the Inhabitants in Arms, that ½ the Militia and ½ the Alarum-List have during the last Summer been constantly on Guard by Releifs till almost Christmass, and half that Quantity during the chief of the past Winter; since which our General Assembly have made an Act for the Emancipation of such Slaves, as shall voluntarily inlist into the Service during the War; their Master’s to be paid for each not exceeding 400 Dollars. This sable Battalion well uniformed and well conducted, bid fair for Service.
The Smallness of this State, exposed by the large Extent of Sea-Coast has subjected it to the Attacks of the Enemy beyond any of her Sisters, many Vessels (and allways when within Reach of our Cannon) have been sav’d, which the Enemy have push’d towards the Shore, who have been compell’d to retire with Shame and Disappointment. The two continental Frigates, 32 Guns each, built at Providence, have got out by Night, the Enemy’s Watchfulness notwithstanding, tho’ each, as they pass’d gave and received Fire, with all their Fury.
You must have heard of Genl. Spenser’s projected but successless Expedition last Year against the Enemy on Rhode Island, which after 30 Days Preparation (the Time the Troops were inlisted for) prov’d abortive, whereupon the old Trojan, that He might not be plagu’d with an Enquiry, obtain’d Leave to resign, whom the State of Connecticut have left out of the List of Counsellors, succeeded in this by a good Man, viz. Mr. Hosmer, in the other by Genl. Sullivan, who by being supported, we hope, will make a Figure.
The exorbitant Prices the necessary Articles of Life are swol’n up to have engaged the united States to make an Experiment by severest Penalties to make Water run up Stream, at Fixing by Oaths and Fines Prices which the Law binds not to violate. This You know will bind the honest, but how shall we fence in the rest i.e. the Bulk of Mankind? Of a Piece this, with Doctor Eliot’s old Negroe’s working all one Sunday, piling up his Fence as high as He could reach, to shut out the Squirrels from his Corn-Field.
Connecticut’s Assembly in their present Session have appointed a Committee to treat with Massachusetts and this State to press us into the same Restriction they Themselves had previously given into and pretend had inviolately adher’d to. This State really meant to have adopted the same Plan, but waited for Massachusetts to give the Lead, on which we always determin’d to follow Suit, and conjecture that we shall soon try the Game the second Time, having been luckless the first. Can You recommend any better Expedient to mend the Currency Which, excepting a little Change, is entirely continental, than that of severe Taxation?
You must not censure our highest warmest Congratulations in your negotiating the Treaties of these States with the Court of Paris, which have transcended our most sanguin Expectations, wherein the most Christian King by his magnanimous heroic Concessions has also immortalized his Name, who in Concert with the Queen of France is daily toasted in the politest Circles in America, in Company with your Excellency.
Governor Cook having early noticed our Genl. Assembly of his Resolution to resign, Deputy Govr. Bradford and your old Favorite’s Husband were the Candidates, but Mr. Green gain’d a small Majority. You know the honest Soul. Your Address to Lord North, December last in Behalf of our captiv’d Countrymen suffering under nefarious British Barbarity, exhibites in the most striking Light the tenderest Feelings of Humanity, and we hear has shamed Them the Enemy, into a partial but reluctant Reformation.
Suffer me now for a Moment to figure in Idea the Situation of One, condemned to Silence, against whom Sollicitor-Genl. Wederburn was bitterly inveighing in the most haughty insolent Tone in his Philippic Interrogatories and Taunts, on whom the American Philosopher could then only look down with Sovereign Contempt. And the present Feelings for having obtain’d Freedom and the sacred Rights of Mankind for 3 Millions of his Countrymen then threatened by the haugtiest corruptest Power in Europe with the most abject Slavery and ruthless Vassalage. Or is the court of London so lost to Reflection, so sunk into Dissipation, as not to be capable to recollect their Fate by incurring the Resentment, the Curse of Maltreating a Patriot? whose Influence they now must distressingly feel (if they are not past Feeling) having roused up the mightiest Powers in Europe to Resent, amongst other Injuries, this Affront, and whom these are now proud to caress and embrace as their Friend and what is more as a Friend to Mankind.
We seem to realize the Golden Age advancing! May You continue in your Prime (for we find You have not passed it, I mean, in the best Sense) till You shall have effectuated for the 13 united States the most honorable Peace and have formed a better Plan of Government and a better Police than Greece or Rome ever knew. May You patiently bear the Hosannas the Shouts of Applause from this your native Country, and late, very late either enter into the Millenium or into the beatific Vision as shall be most conformable to your philosophic Casuistry. I have the Honor to be with every Sentiment of Gratitude and Respect your Excellencys most humble and most obedient Servant
Josh Babcock
His Excellency Doctr Franklin
 
Endorsed: Joshua Babcock Westerly 31 may 1778
